Title: Robert Patterson to Thomas Jefferson, 25 August 1815
From: Patterson, Robert
To: Jefferson, Thomas


          Sir Philadelphia Augt 25th 1815.
          It requires an apology that I have not before now sent you the Time-Piece, which has been so long in my custody. The commencement of the late war before the Time-Piece was finished, & the consequent depredations of the enemy on our coast, prevented its being sent before the restoration of peace. When this event had taken place, I perceived that some parts of the veneering were scaling off from the case. I sent it to the maker to have it repaired; & owing to his obstinancy or neglect, notwithstanding repeated applications, he kept it several months in hand. It is now, however, completed, & the clock has been going six or eight weeks, & keeps time remarkably well;—not varying a minute in a whole week.
          I have therefore, Sir, now to request, that you would please to inform me by what rout or conveyance I am to send it. Your former letter, containing those instructions, was given to Mr Voigt, & is mislaid
          I have the honour to be, Sir, with the greatest respect & esteem, your most obedt servtRt Patterson
        